Citation Nr: 0605390	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  He is the recipient of the Combat Infantryman Badge 
(CIB).

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied a service connection for hearing loss.


FINDINGS OF FACT

1. The veteran had inservice exposure to noise during combat 
in Vietnam. 

2. The veteran currently has hearing loss, at least a portion 
of which is attributable to in-service noise exposure.  


CONCLUSION OF LAW

Service connection is warranted for the veteran's hearing 
loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf. See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

In January 2004, the veteran initiated this claim for service 
connection for hearing loss.  He asserts that his current 
hearing loss is the result of auditory trauma experienced 
during combat in Vietnam. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley at 
159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran states that his hearing loss originated in 
Vietnam.  The veteran's DD Form 214 indicates that he had 
combat service in Vietnam as he received the CIB.  The 
veteran founds his claim on close proximity to artillery and 
gunship fire.  A supporting buddy statement from J.M. states 
that during late 1970, the two were in close proximity to 
incoming fire on at least one occasion during a patrol.  From 
J.M.'s statement it also appears that the veteran was 
assigned to the 101st Airborne Division.  That division saw 
extensive combat during Vietnam.  The veteran's letters home 
indicate that he was waiting to see if he would be assigned 
"another drop" prior to his rotation out of Vietnam.  The 
noise exposure of which the veteran complains can hardly be 
seen as limited to the single event recounted in the 
veteran's claim or in the buddy statement.  

The veteran's service medical records also show ear disease 
suffered in Vietnam.  The dates of his infections follow the 
incident he blames on his hearing loss and described by J.M.  
In June 1971, he was diagnosed with otitis media and tympanic 
membrane inflammation in the right ear and otitis externa in 
both ears.  The medical chart reports that the veteran had 
the problem for several days prior to complaining about it on 
June 12 and both the medical records and his letters indicate 
he finally healed in early July.  The infections were severe 
enough to cause bleeding from the right ear and intermittent 
numbness in his teeth on both sides.  For a time he couldn't 
hear out of the right ear.  Just prior to his departure from 
service in December 1971, the veteran suffered another ear 
infection, this time in his left ear.  His separation 
examination, however, lists his ears as normal and reports no 
problems.

The RO sent the veteran for a medical evaluation in June 
2004.  The audiometric exam revealed hearing loss in both 
ears sufficient to qualify as a disability under 38 C.F.R. § 
3.385.  In summarizing the veteran's history, the examiner 
observed that the veteran complained of ear infections, 
primarily in the left ear.  The examiner also elicited a 
greater description of the veteran's noise exposure during 
service including "small and large caliber rifles, hand 
grenades, helicopters, and booby trap explosions".  The 
examiner linked the veteran's tinnitus to his service, but 
declined to offer an opinion on the hearing loss.  The 
examiner recommended a specialist be consulted to decide 
whether the hearing loss could be causally linked to the 
veteran's succession of infections.  

At the consultation in October 2004, Dr. P.A. gave a positive 
connection between the veteran's hearing loss and service.  
In his discussion of the veteran's noise exposure in the 
years intervening discharge and the claim filing, the doctor 
stated that the veteran "did not work in any risky 
environment."  The only noise exposure sufficient to cause 
hearing loss on the record is the service noise discussed 
above.  In the doctor's assessment, the veteran's problems 
"began during his service from 1970-1972."  In positively 
linking hearing loss and service the doctor stated the 
veteran's "high-tone loss is due to the noise exposure."  
He also related the tinnitus the veteran suffered to "high 
tone nerve deterioration."  The doctor acknowledges that the 
veteran exhibited mild symptoms following service but in the 
end concludes that "[h]is problems...started following his 
nerve trauma during his service."  

Dr. P.A.'s evaluation is not entirely supportive.  He 
indicates that the veteran's hearing loss at the lower 
frequencies is due to bone conduction problems in the middle 
ear.  These qualms are significant; however, they do not 
undercut the doctor's evaluation to the point of uselessness.  
The doctor does clearly link the veteran's high tone hearing 
loss to noise exposure.  In other words, although a portion 
of the veteran's hearing loss disability is due to 
dysfunctions within the ear, which have not been linked to 
service, another portion is directly attributable to in-
service noise exposure.

The Board is of the opinion that the evidence is at least in 
equipoise and the claim should be resolved in the veteran's 
favor.  While the RO's objections to the analysis of Dr. P.A. 
are valid, his is the only medical opinion on record.  The VA 
examiner refused to reach a medical conclusion regarding 
nexus.  An expert opinion given at the behest of the VA 
should be given weight, particularly in the absence of 
countervailing opinion.  As explained above, the opinion in 
the October 2004 VA audiology consultation report is the most 
credible evidence in that it takes into account military 
noise exposure and disease, and the veteran's post service 
medical and work histories.  Thus, there is no need to engage 
in any further weighing of the evidence.  See 38 U.S.C.A. § 
5107; Gilbert, supra (holding that when the evidence for and 
against a claim for VA benefits is in relative equipoise, the 
claimant prevails).

As the most persuasive medical evidence links the veteran's 
bilateral hearing loss to service, and there is clear 
evidence of both injury and disease to the veteran's ability 
to hear during service, and because there is only limited 
evidence of any significant post-service noise exposure, 
service connection for bilateral hearing loss is warranted.  
38 C.F.R. § 3.303.  

II. Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit final appellate review of the issue addressed on the 
merits below.  As the determination below represents a full 
grant of the benefit sought, a detailed discussion of the 
impact of the VCAA on this appeal is not necessary.  In view 
of the outcome, any deficiencies in such notice or assistance 
have not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005);  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


